Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments and Request for Continued Examination (RCE) filed on 28 February 2022.  As directed by the Amendment, claims 1, 11, and 16 have been amended.  Claims 1-2 and 4-22 are pending the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Response to Arguments
The arguments presented on pages 9-13 of the Remarks have been fully considered by the Examiner.  These arguments, while persuasive, are based directly or indirectly upon newly amended limitations in the independent claims and are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al., (US 2016/0259426, hereinafter "Yuen" (previously cited) in view of Smith et al., "Integrating Planning and Dialogue in a Lifestyle Agent," IVA 2008, LNAI 5208, pp. 146-153, 2008, hereinafter “Smith” (previously cited) and further in view of Ahmed et al. (US 2015/0251074, hereinafter “Ahmed”) (previously cited) and Kodeswaran et al. (US 2017/0278034, hereinafter “Kodeswaran”).

Regarding claim 1, Yuen discloses [a] method for providing a redirection, the method comprising: receiving information associated with an activity; (Yuen, Fig. 9 and ¶¶ [0125], “a message may be selected based on the activity of a user as determined via the activity monitoring device.”; “message may also be selected based on the inactivity of the user as determined by the activity monitoring device.”; Yuen, ¶ [0127], “In some embodiments, a message may be selected based on various sensed conditions.  For example, a message may be selected based on an environmental condition which the activity monitoring device is capable of detecting, such as ambient light, temperature, ambient pressure, altitude, humidity, ambient sound, orientation, etc.” [the Message Selection Engine receives inputs such as activity, inactivity, temperature, ambient light, location, date and time]) analyzing the information to identify a first pattern and a second pattern […]; (Yuen, ¶ [0093] “The stationary position [corresponds to first pattern] can be defined to require that the device be maintained in a non-moving or stationary state for a predefined length of time”; Yuen, ¶ [0092] “a message can be displayed on the display of the device in response to detection of a movement of the device [corresponds to second pattern] from a stationary position [corresponds to first pattern]”) generating a customized recommendation model for the second pattern based on the first pattern […]; (Yuen, ¶ [0111] “The device 800 further includes a motion activated message data storage 812 which contains message data defining various messages that can be presented based on motion of the device following a detected stationary state. Motion activated message display logic 814 is configured to determine when to display a motion activated message as well as the particular message that is displayed”);
Yuen, ¶ [0008] “In one embodiment, a method for presenting a message on an activity monitoring device is provided, including: storing a plurality of messages to the device; detecting a non-user interactive state of the device; detecting a change of the device from the non-user interactive state to a user-inter active state; in response to detecting the change from the non-user interactive state to the user-interactive state, selecting one of a plurality of messages, and displaying the selected message on the device; wherein selecting one of the plurality of messages is based on one or more of a length of time of the non-user interactive state, a current time of day, a current location of the device, or an activity history associated with a user of the device;”; [In response to detecting a change from a non-user interactive state to the user-interactive state, the system may choose a message based on the length of time of the non-user interactive state that was just transitioned out of into the user-interactive state.];
Yuen, ¶ [0108] “FIG. 7 conceptually illustrates a process for displaying a motion-activated message on an activity monitoring device, in accordance with an embodiment of the invention. In one embodiment, a plurality of motion-activated messages
700 are stored on the activity monitoring device 706. In the illustrated embodiment, the messages 700 include various Messages A, B, C, etc. Each message defines a portion of text for display on the display 708 of the activity monitoring device 706. By way of example, Message A is defined by the text Hi there!"; Message B is defined by the text "Walk me"; etc.” [“Walk me” is one of the “motion-activated” messages available to the system.];
Yuen, ¶ [0125] “For example, if the device has been resting without movement for an extended period of time, then a message may be selected that is configured to encourage the user to engage in fitness activity or otherwise engage with the device, such as ‘walk me.’” [The “Walk me” message in response to a period of inactivity, like all of the messages in the system of Yuen, is a motion-activated message as described above in ¶ [0108] and is displayed in response to a change in state as described above in ¶ [0008].]
in response to a detected trigger indicating a transition to the second pattern from the first pattern, assessing context factors to verify the transition to the second pattern without interrupting the first pattern; (Yuen, ¶ [0094] “the stationary state may be defined by the absence of movements exceeding a predefined threshold for a specified length of time. […] in one embodiment, the movement is defined by the sensor output of motion-sensitive hardware included in the activity monitoring device” [when motion is detected from a stationary state, the device may take inputs from motion sensors to determine if the motion exceeds a predetermined threshold and truly represents a transition from a stationary state to a motion state]; Yuen, ¶ [0095] “By defining the stationary state based on the absence of movement exceeding a predefined threshold, false positive movements can be avoided, so that motion-activated messages are not displayed with the movements are of low significance or unlikely to be the result of intentional movement of the device warranting display of a motion-activated message”) in response to verifying the transition to the second pattern, (Yuen, ¶ [0125] “a message may be selected based on the activity or inactivity of the user as determined via the activity monitoring device”; “if the device has been resting without movement for an extended period of time, then a message may be selected that is configured to encourage the user to engage in fitness activity or otherwise engage with the device, such as ‘walk me.’”) determining a recovery plan for […] one or more of mental stimuli, physical stimuli, and social stimuli […] (Yuen, ¶ [0108] “FIG. 7 conceptually illustrates a process for displaying a motion-activated message on an activity monitoring device, in accordance with an embodiment of the invention. In one embodiment, a plurality of motion-activated messages 700 are stored on the activity monitoring device 706. In the illustrated embodiment, the messages 700 include various Messages A, B, C, etc. Each message defines a portion of text for display on the display 708 of the activity monitoring device 706. By way of example, Message A is defined by the text Hi there!"; Message B is defined by the text "Walk me"; etc.” [“Walk me” is one of the “motion-activated” messages available to the system.];
Yuen, ¶ [0125] “For example, if the device has been resting without movement for an extended period of time, then a message may be selected that is configured to encourage the user to engage in fitness activity or otherwise engage with the device, such as ‘walk me.’” [The “Walk me” message in response to an extended period of inactivity, like all of the messages in the system of Yuen, is a motion-activated message as described above in ¶ [0108] and is displayed in response to a change in user state as described above in ¶ [0008].]) 

While Yuen discloses generating a customized recommendation model for the second pattern based on the first pattern as described above, Yuen does not explicitly disclose wherein the customized recommendation model is generated based on, for each transition from the second pattern into the first pattern, correlating feedback information associated with a respective second pattern with positive performance measurements of a respective first pattern after transitioning into the respective first pattern from the respective second pattern

-or-
Determining a recovery plan for the second pattern to improve performance in the first pattern transitioned into from the second pattern by applying the customized recommendation model, the recovery plan comprising one or more of mental stimuli, physical stimuli, and social stimuli correlated to positive performance in the first pattern, and providing the redirection for the second pattern including the determined recovery plan

-or-
receiving feedback information associated with the second pattern and performance measurements of the first pattern;

Ahmed teaches wherein the customized recommendation model is generated based on, for each transition from the second pattern into the first pattern, (Ahmed, ¶ [0079] In one embodiment, the sensors may be used to recognize sleep based on a temperature drop, GSR data, lack of activity according to data collected by the accelerometer, and reduced heart rate as measured by the heart rate monitor. The body temperature, in conjunction with heart rate monitoring and motion, may be used to interpret whether a user is sleeping or just resting, as body temperature drops significantly when an individual is about to fall asleep), and how well an individual is sleeping as motion indicates a lower quality of sleep. The body temperature may also be used to determine whether the user is exercising and to categorize and/or analyze activities.” [The system may recognize user states such as sleep and exercising (corresponds to claimed “first pattern” and “second pattern”, as well as transitions between states [corresponds to claimed “each transition from the second pattern to the first pattern”] and the quality of sleep] 
correlating feedback information associated with a respective second pattern Ahmed, ¶ [0164] “A recovery score or indicator provides an accurate indication of the level of recovery of a user’s body and health after a period of physical exertion.”; Ahmed ¶ [0186] “A feedback panel 1538 associated with the workout panel 1514 may present information on the intensity score and the exercise routines performed by the user during a selected period of time including, but not limited to, quantitative information, qualitative information, feedback, recommendations on future exercise routines, and the like.” [The system may collect feedback after a period of exercise, including an “intensity score.”]
with positive performance measurements of a respective first pattern after transitioning into the respective first pattern from the respective second pattern; (Ahmed, ¶ [0194] “Based on analysis of the quantitative health parameters monitored during the exercise routine [corresponds to claimed “second pattern”], the feedback panel 1580 may also present qualitative information 1586 on the user's sleep [corresponds to claimed “first pattern”. Such information may indicate, for example, that the user's maximum heart rate for the day's exercise was the highest ever recorded during sleep. The feedback panel 1580 may also present cautionary indicators 1588 to warn the user of future anticipated health events, for example, a sign of overtraining and a recommendation to get more sleep ( e.g., if the user awoke many times during sleep and/or if the user moved around during sleep.” [The method correlates characteristics of an exercise period with qualitative information about a user’s subsequent sleep period.]

Ahmed further teaches determining a recovery plan for the second pattern to improve performance in the first pattern transitioned into from the second pattern by applying the customized recommendation model, the recovery plan comprising one or more of mental stimuli, physical stimuli, and social stimuli correlated to positive performance in the first pattern, (Ahmed, ¶ [0177] “Optionally, in an exemplary embodiment, the analytics system may automatically generate or adjust an exercise routine or regimen based on the user's actual recovery scores ( e.g., to recommend lighter exercise for days during which the user has not recovered sufficiently). This process may also use a combination of the intensity and recovery scores.”) [The system may automatically generate or adjust exercise routines (corresponds to claimed “second pattern” and “physical stimuli” based on the user’s recovery score, for example recommending a lighter exercise to ensure the user recovers sufficiently after exercise.]
and providing the redirection for the second pattern including the determined recovery plan (Ahmed, ¶ [0156] “In one embodiment, the analytics system may automatically generate, store and display an exercise regimen customized based on the recovery scores of the user alone or in combination with the intensity scores.”)

-and-

receiving feedback information associated with the second pattern; (Ahmed, ¶ [0050] “Both the wearable system and the website allow a user to provide feedback regarding his/her day, exercise and/or sleep, which enables recovery and performance ratings.” [Feedback regarding exercise (corresponds to claimed “second pattern”) and sleep (corresponds to claimed “first pattern”)]; 
and performance measurements of the first pattern Ahmed ¶ [0192] “The sleep panel 1522 may include information on health parameters of the user during sleep including, but not limited to, an overlaid graph 1573 of heart rate and movement during sleep, statistics 1574 on the maximum heart rate, minimum heart rate, number of times the user awoke during sleep, average movement during sleep, a sleep cycle indicator 1576 showing durations spent awake, in light sleep, in deep sleep and in REM sleep, and a sleep duration graph 1578 showing the number of hours slept over a period of time.” [health parameters during sleep correspond to claimed “performance measurements of the first pattern”]; Ahmed, ¶ [0170] “The sleep score indicates and is a measure of sleep efficiency (how good the user's sleep was) and sleep duration (if the user had sufficient sleep). Each of these measures is determined by a combination of physiological parameters, personal habits and daily stress/strain (intensity) inputs. The actual data measuring the time spent in various stages of sleep may be combined with the wearer's recent daily history and a longer-term data set describing the wearer's personal habits to assess the level of sleep sufficiency achieved by the user.” [claimed “performance measurements” in the form of sleep sufficiency determinations as a function of physiological parameters and daily intensity inputs.]

	Ahmed is analogous art, as it is in the field of monitoring user wellness and also determining a user’s transitions between states such as sleep, rest, and exercise.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the activity recommendation of Yuen with the customized exercise recommendation and sleep quality analysis of Ahmed, the benefit being that “the analytic system may automatically generate, store, and display an exercise regimen customized based on the intensity scores of the user” (Ahmed, ¶ [0156]

Yuen further does not disclose and when a user repeatedly rejects a recommended activity for the recovery plan, updating the customized recommendation model to recommend a modified or different recovery plan based on the context factors and the received feedback information. 

Smith teaches and when a user repeatedly rejects a recommended activity for the recovery plan, updating the customized recommendation model to recommend a modified or different recovery plan based on the context factors and the received feedback information. (Smith, pg. 149, § 4 and Fig. 3, “User utterances, whether they answer a system question or express a preference, are used to update the activity model. Whenever the user’s reply is incompatible with the current activity model (because it rejects the current proposal, or expresses a preference which is not part of the current task decomposition), this will trigger a replanning step, re-generating the activity model so as to retain those tasks which have been accepted and producing alternatives compatible with the user’s preference. Re-planning takes place regularly throughout an interaction cycle [the system is operable to re-plan in response to repeated rejections by the user of suggested activities]. Fig. 3 describes an example of re-planning, corresponding to the dialogue of Fig. 1.”; “When the system suggests cycling as a means of transportation, the user rejects it invoking the weather (“it is raining”) [corresponds to context factors] and providing an alternative option (train travel). This additional information leads to re-planning and the generation of a new activity model (Fig. 3, bottom)” [corresponds to a modified or different recovery plan].  

Smith is analogous art, as it is directed to the task of recommending activities to a user and possibly modifying those recommendations based on user feedback.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the activity suggestion of Yuen with the user feedback and replanning of Smith, the benefit being that it allows the system to “retain those tasks which have been accepted and producing alternatives compatible with the user’s preference,” as cited by Smith on pg. 149, ¶ 2.

Yuen further does not disclose wherein the first pattern is related to work activities of a user and the second pattern is associated with a recovery activity in response to the work activities of the user.
Kodeswaran teaches wherein the first pattern is related to work activities of a user and the second pattern is associated with a recovery activity in response to the work activities of the user (Kodeswaran, ¶ [0003], “In summary, one aspect of the invention provides a method for creating alternative wellness activities based on tracked worker activity, the method comprising: utilizing at least one processor to execute computer code that performs the steps of: receiving, from one or more device sensors, a movement pattern of a user; identifying, based on the user movement pattern, an activity; determining, using at least one other device sensor, an alternative user movement pattern to achieve the activity, wherein said alternative user movement pattern increases an activity level of the user[…]”;
Kodeswaran, ¶¶ [0033] “As discussed herein, an embodiment may create a user profile based on a specific user's historical pattern. Using this information, a further embodiment may identify a preferred activity path for the specific user from the received patterns (e.g., historical patterns associated with the user profile) at 104. For example, if a worker always uses the same printer, it is likely he or she always take the same path from his or her workstation to the preferred printer. Thus, an embodiment would be able to determine a preferred activity path (e.g., when printing (the activity) a user always takes the same path to the same printer”). [Recognizing a pattern that is related to work activities of a user (printing a document), corresponding to claimed “wherein the first pattern is related to work activities of a user])
Kodeswaran, ¶ [0034] “Using the information within the global profile (e.g., the locations of all known activities and the preferred paths to get to those activities) an embodiment may identify an alternative path to a similar activity at 105. This recommendation is thus custom tailored to a specific user because an embodiment has identified an activity that the worker completes and suggested an alternative means of completion which increases the worker's fitness and/or activity level.” [The system may identify an alternate path (corresponds to claimed “second pattern”) to achieve the same activity that increases the worker’s fitness and/or activity level (corresponds to claimed “recovery activity in response to work activities of the user”);
Kodeswaran, ¶ [0035] “As a non-limiting example, an embodiment may determine that various other printers exist, and that by using a different printer a specific worker may increase his or her daily step count. Additionally, it may be determined that a second printer is the same distance away, but up a flight of stairs and thus a more active path.” [The identified alternate paths are in response to the user’s work-related activity (printing a document) and implement the recovery activities of increasing the worker’s step count or activity level]

	Kodeswaran is analogous art, as it is directed to the task of identifying work-related activities and suggesting ways to increase physical activity in response to those activities.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the activity detection of Yuen with the personalized alternate activity recommendations of Kodeswaran, the benefit being that increasing the level of worker activity may improve worker health, happiness, and efficiency, as well as improving retention rates and the working environment for a company, as cited by Kodeswaran at ¶ [0017] “As discussed herein, it has been determined that office workers who lead a more active lifestyle are healthier and have a higher working efficiency. In addition to improved efficiency, healthy employees are generally happier in their day to day lives and thus more likely to enjoy their jobs. This increased happiness can lead to improved retention rates and an overall improved working environment.”

Claims 11 and 16 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein analyzing further comprises: identifying triggers that indicate a transition from the first pattern to the second pattern; (Yuen, ¶ [0094] “In one embodiment, a weighted combination (e.g., a weighted sum) of motion sensor outputs is defined and compared against a predefined threshold. In this manner, certain types of movements may be prioritized over others for purposes of identifying movement from a stationary state” ; “Yuen, ¶ [0095] “For example, in one embodiment, a distance moved is determined for the device, and the device is defined to be in a stationary state so long as the distance moved by the device does not exceed a predefined distance threshold.” [detected motion above a predetermined threshold (perhaps as a weighted sum of various types of motion) is used as a trigger to indication a transition from a stationary state to a non-stationary state)] and determining context factors associated with the first pattern that are inconsistent with the second pattern. (Yuen, ¶ [0094-95] [as discussed above, the weighted combinations of inputs from various sensors such as accelerometers, gravitometers, and gyroscopes [correspond to context factors], along with predetermined threshold(s) may be used to determine that although motion has been detected, the detected motion is of such low significance or is likely unintentional and therefore does not represent a transition from a stationary state to a non-stationary store and does not warrant the display of a motion-activated message]

Claims 12 and 17 recite similar limitations as claim 2, and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 5, The combination of references as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the customized recommendation model is generated using machine-learning associated with one or more of training data, user preferences, environmental controls, clinical guidelines, safety regulations, and social graphs. (Yuen, ¶ [0118] when the activation logic determines that a motion-activated message is to be displayed, then selection logic is engaged to select a message from the message data store for presentation; Yuen, ¶ [0134] the selection engine may select messages based on the user profile associated with a user of the activity monitoring device.  Ibid. The profile may define various pieces of information about the user, such as age, gender, height, weight, preferences, etc.)

Claims 13 and 18 recite similar limitations as claim 5, and are rejected under the same rationale as applied to claim 5 above.

Regarding claim 6, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the detected trigger indicating a transition to the second pattern is based on one or more of tracking a user's body movements, location, and eye gaze. (Yuen, ¶ [0107] a recognizable motion can be detected and may be configured to trigger display of a motion-activated message.  Ibid., Such a motion of the device may be that resulting from simultaneous lifting an pronation of the user's forearm)

Regarding claim 7, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein assessing context factors to verify the transition to the second pattern comprises identifying one or more of sensed data, pinpoint data, and environment data associated with the first pattern that override the trigger.  (Yuen, ¶ [0094-95] the weighted combinations of inputs from various sensors (i.e. sensed data) such as accelerometers, gravitometers, and gyroscopes, along with predetermined threshold(s) may be used to determine that although motion has been detected, the detected motion is of such low significance or is likely unintentional and therefore does not represent a transition from a stationary state to a non-stationary store and does not warrant the display of a motion-activated message; Yuen, ¶ [0116-117] the activation logic will not trigger a motion-activated message during a time period for which an event is scheduled in a calendar of the user, such as a meeting or other type of event; the activation logic also will not trigger a motion-activated message when it is determined that the user is engaged in an activity during which it is expected that the user will be unavailable to view a motion-activated message, such as when the user, based on GPS inputs, is determined to be driving a car)

Claims 14 and 19 recite similar limitations as claim 7, and are rejected under the same rationale as applied to claim 7 above.

Regarding claim 8, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the information includes one or more of sensed data, pinpoint data, and environment data. (Yuen, ¶ [0094-95] the weighted combinations of inputs from various sensors (i.e. sensed data) such as accelerometers, gravitometers, and gyroscopes, along with predetermined threshold(s) may be used to determine that although motion has been detected, the detected motion is of such low significance or is likely unintentional and therefore does not represent a transition from a stationary state to a non-stationary store and does not warrant the display of a motion-activated message)

Regarding claim 9, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the information comprises one or more of location data, physiological data, computer usage, phone usage, and sensor data. (Yuen, ¶ [0143] the information collected for use by the selection engine includes demographic user data such as height or weight, as well as the user's location and aspects of the locality of the user, such as the user's location being associated with a park; Yuen, ¶ [0072] biometric sensors can be used to measure physiological characteristics of the user that is using the activity tracking device)

Regarding claim 10, the combination of references as applied to claim 1 above teach [t]he method of claim 1.  Further, Yuen discloses wherein the feedback information comprises one or more of a duration for returning to the first pattern, tracking co-presence of another user, user location data, user survey, and post-break activity. (¶ [0146] the displayed motion-activated message may ask the user about a prior or current event [corresponds to user survey])

Claims 15 and 20 recite similar limitations as claim 10, and are rejected under the same rationale as applied to claim 10 above.

Regarding claim 22, the combination of references as applied to claim 1 above teach [t]he method of claim 1.  Further, Yuen discloses the detected trigger is from a first source and the context factors are from at least a second source different from the first source. (Yuen, ¶ [0094] “Furthermore, it will be appreciated that the stationary state may be defined by the absence of movements exceeding a predefined threshold for a specified length of time. It should be appreciated that the specific types of movements and the predefined threshold can be defined in various ways. For example, in one embodiment, the movement is defined by the sensor output of motion-sensitive hardware included in the activity monitoring device, such as accelerometers, gravitometers, gyroscopes, etc., and the predefined threshold may be defined by a specific magnitude of a given sensor output (e.g. detected acceleration of the device exceeds an acceleration threshold) [an accelerometer, for example, may correspond to the claimed “first source”]. It will be appreciated that a combination of sensor outputs and corresponding thresholds can be considered. In one embodiment, a weighted combination (e.g., a weighted sum) of motion sensor outputs is defined and compared against a predefined threshold. In this manner, certain types of movements may be prioritized over others for purposes of identifying movement from a stationary state.”;
Yuen, ¶ [0095] “In other embodiments, the detected movement and corresponding predefined threshold can be defined based on particular types of movements which are determined or derived from motion sensor output. For example, in one embodiment, a distance moved is determined for the device, and the device is defined to be in a stationary state so long as the distance moved by the device [distance moved may correspond to the claimed “second source different from the first source”] does not exceed a predefined distance threshold. […] By defining the stationary state based on the absence of movement exceeding a predefined threshold, false positive movements can be avoided, so that motion-activated messages are not displayed when the movements are of low significance or unlikely to be the result of intentional movement of the device warranting display of a motion-activated message.” [While the recited sensor outputs are all related to motion, they are separate sensors (“accelerometers, gravitometers, gyroscopes, etc.”) measuring separate physical phenomena, and each sensor may be given its own specific weight in a weighted combination of sensor outputs to be applied to a threshold in order to verify the transition from a stationary state into a movement state and to avoid “false positive movements”.  Further, the system may use distance traveled as another item of contextual information, the distance “determined or derived from motion sensor output.”  The system of Yuen may detect one type of movement (e.g. translational motion), and use other types of movement measured by or derived from other sensors (e.g. rotational motion and/or distance traveled) as contextual information in order to verify the transition.]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen,  Ahmed, Smith and Kodeswaran, and further in view of Dugan et al., (US 2011/0065504, hereinafter "Dugan") (previously cited)

Regarding claim 4, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  
The above combination does not disclose wherein the recovery plan includes displaying an electronic game that directs a user to a location within a workplace setting.  
Dugan teaches wherein the recovery plan includes displaying an electronic game that directs a user to a location within a workplace setting. (Dugan, ¶ [0052] “the computing device used to execute the video game may be portable and may be transported by the exerciser during exercise.  Thus, the exerciser may not necessarily be tied to a specific location during video game play.  For instance, the exerciser may be required to do pushups at a first location, and then jog a predetermined distance away from the first location and arrive at a second location.  The exercise may then be required to perform another exercise at the second location.  An exerciser may play the video game outside of his/her home at any number of locations (e.g. park, track, gym, etc.), and transport the computing device during exercise.”  [the video game is operable to be used in a workplace setting as one of the “any number of locations.”  Alternatively, the user’s workplace may include (or be) a park, track, or gym.]
Dugan is analogous art, as it addresses the task of encouraging physical user activity via prompts from a portable electronic device
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wearable, display-equipped electronic activity monitor of Yuen and its activity recommendations with the “exergaming” video game of Dugan, the benefit being that the “exerciser may not necessarily be tied to a specific location during video game play,” as cited by Dugan at ¶ [0052].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen, Smith, Ahmed, and Kodeswaran and further in view of Noble (US 9,094,539) (previously cited).

Regarding claim 21, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.

The above combination does not teach wherein the detected trigger indicating a transition to the second pattern is based on eye gaze.
Noble teaches wherein the detected trigger indicating a transition to the second pattern is based on eye gaze (Noble, 8:4-17 “Some embodiments enable the device to enter an intermediate mode upon determining that the user of the electronic device is in an awake state or is otherwise at an intermediate level of attention.  In this example, the device 304 determines that the user 302 has woken up (e.g. by observing the user’s pupil movements) […] Some embodiments enter the intermediate mode upon detecting different types of triggers or upon detecting a different set of triggers.  In one instance, the device may enter an intermediate mode upon detecting a gaze in the direction of the device from any person and/or a rise in the user’s body temperature.”) [A device may detect that a user has woken up (corresponds to a transition to a second pattern) based on triggers including the user’s pupil movements and/or the direction of a user’s gaze.]

Noble is analogous art, as it is directed to the task of detecting a user’s transition from one state to another (e.g. from sleep to wakefulness)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pupil movement and gaze tracking of Noble with the user state transition of Yuen, the benefit being that eye gaze and pupil movement analysis may be used to detect that a user has awoken, as cited by Noble at 8:7-17 “In this example, the device 304 determines that the user 302 has woken up (e.g. by observing the user’s pupil movements) […] Some embodiments enter the intermediate mode upon detecting different types of triggers or upon detecting a different set of triggers.  In one instance, the device may enter an intermediate mode upon detecting a gaze in the direction of the device from any person and/or a rise in the user’s body temperature.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126           
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126